Citation Nr: 1718937	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  15-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from September 1970 to September 1971. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas.

By way of procedural history, in June 2016, the Board denied both service connection for a psychiatric disorder, to include PTSD, and TDIU.  

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (CAVC). In February 2017, based on a Joint Motion for Remand, the CAVC vacated the June 2016 decision, finding that remand was warranted to allow the Board to discuss whether the Veteran's psychiatric disorder, including PTSD, existed prior to service, and if necessary to obtain a medical opinion to ascertain whether any such preexisting disability was aggravated by active service. The case has now been returned to the Board for further appellate action.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, evidence establishes that the Veteran experienced an in-service personal assault, and the evidence is at least in relative equipoise as to whether the Veteran's PTSD is causally related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are moot. 

Legal Analysis and Criteria

The Veteran has contended that he has PTSD as a result of being drugged and raped during military service in Germany. In particular, the Veteran states that the incident happened about two months prior to his September 1971 discharge, but he never reported it out of fear. March 2012 VA 21-526, April 2012 VA 21-078, and August 2015 Attorney Statement. The Veteran claims that his in-service experience led to his current psychiatric difficulties.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition such as a psychosis during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107 (b).

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders criteria, in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains. Patton v. West, 12 Vet. App. 272, 281 (1999). As noted under Part III.ii.1.D.17 of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm. Examples of this include rape, physical assault, domestic battering, robbery, mugging, and stalking. Id. Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault. YR v. West, 11 Vet. App. 393, 399 (1998). The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought. Id.  

Under § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304 (f)(5).

In applying these standards to the Veteran's claim, the Board first finds competent evidence that the Veteran has been diagnosed with PTSD. In a December 2012 VA examination, the Veteran was diagnosed with depressive disorder, cannabis dependence, personality disorder, and PTSD. Additional evidence of record includes diagnosis of PTSD, including in March 2017 by private psychologists. Accordingly, the Board finds that the first element required for a finding of service connection in this case has been met. 

Further, the Board finds competent and credible evidence of the Veteran's claimed in-service stressor. To that end, the Veteran has consistently reported that he was sexually assaulted by a serviceman while stationed in Germany in approximately June or July 1971. Specifically, the Veteran stated that he was drugged and raped and was offered an honorable discharge in order to prevent report of the rape.

The Board finds the Veteran's testimony to be competent and credible evidence of the reported in-service stressor. A veteran is competent to report that which he perceives through the use of his senses, including events capable of lay observation. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Further, the Veteran's testimony is largely corroborated by the additional evidence of record. Service personnel records confirm that the Veteran was initially performing well during service. However, the Veteran's service treatment records contain relevant mental health notes prior to discharge and proximate to the time of the alleged assault. In August 1971, the Veteran was seen in the mental hygiene department and assessed with situational anxiety. He was seen the following day for a possible suicide attempt by taking an overdose of prescribed Librium. The examiner noted that the Veteran was initially frightened, wild-eyed, and uncommunicative. However, after becoming conversant, he would not discuss his reasons for the suicide attempt.

In August 1971, the Veteran received a Discharge for Unsuitability under AR 635-212. The report noted that the Veteran had unsatisfactory performance and behavior. The report indicated that from January 1971 to May 1971, the Veteran's conduct and efficiency were both excellent. However, his behavior was found to be unsatisfactory afterwards. In an August 1971 mental status evaluation, the Veteran was observed as hostile and depressed. He was diagnosed with immature personality manifested by a longstanding history of inability to deal with anxiety producing situations, long history of hallucinogenic drug ingestion, and a suicidal attempt, by taking an overdose of Librium. The Veteran refused to continue in the Army and stated that he would do whatever he could to get out of it. 

The Board finds the above evidence to be sufficiently corroborative of the Veteran's claimed in-service personal assault. In conceding that the assault took place, the Board finds that the second element required for a finding of service connection in this case has been met. 38 C.F.R. § 3.304 (f).

As such, the Board must determine if a nexus exists between the in-service assault and the Veteran's current disability. There are conflicting nexus opinions of record in this regard. 

The Veteran underwent a VA psychiatric examination in December 2012. Upon examination, the Veteran was diagnosed with depressive disorder, cannabis dependence, personality disorder, and PTSD. However, the examiner indicated that it was difficult to attribute what symptoms were related to childhood abuse versus in-service military sexual trauma.  The examiner opined that it was not at least as likely that the Veteran had a current mental diagnosis related to the symptoms he had while on active duty, and evidence indicated pre-existing mental health and/or conduct problems that continued during service. However, the examiner also noted that if there was a military sexual trauma, it would have added to his reasons for continued anger and depression as well as PTSD symptoms.

In contrast, the record contains two positive nexus opinions. In August 2015, the Veteran submitted a private medical opinion. The psychiatrist opined that it was at least as likely as not that service treatment records and service personnel records confirm the military sexual trauma claimed by the Veteran. The psychiatrist explained that the Veteran's behavioral pattern in the three months between June and August 1971 shows gradual increase in severity that fits with the described stressor. The psychiatrist also indicated that although the Veteran described childhood abuse, there was no indication that he presented with PTSD symptoms until he was a victim of military sexual trauma.  

In March 2017, the Veteran submitted a report from a private clinical psychologist. The private psychologist discussed in-depth the Veteran's report of verbal and physical abuse during childhood.  However, the psychologist noted that during his communication with the Veteran, "[he] did not report any diagnostic symptoms of Post-traumatic Stress disorder due to his physical, verbal, and emotional abuse...." The psychologist opined that based on his review of records and the Veteran's account, "the disciplinary actions and changes in his behavior were directly related" to the sexual assault during service. The psychologist opined that the Veteran's "diagnosis of PTSD is chronic and severe and is a direct result of having been sexually assaulted and abused while on active duty in Germany."

In assessing the probative weight of the above opinions, the Board finds that the evidence is in relative equipoise as to whether a nexus exists between the Veteran's current psychiatric disability and his military service. Although there is one negative nexus opinion of record, the Board finds this opinion to be inadequate. The December 2012 examiner provided a negative nexus opinion yet stated that military sexual trauma would have "added" to his anger and depression. In addition, the positive nexus opinions of record properly account for the full scope of evidence in this case, particularly the March 2017 opinion.

Therefore, resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his PTSD is causally related to service. As such, service connection is warranted in this case. 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In evaluating the Veteran for TDIU, the Board is required to take into consideration the impact of all service-connected disabilities. Nevertheless, the Board cannot adequately perform this determination at this time, because the AOJ has not assigned a disability rating in the first instance. Therefore, in order to avoid making a premature disability rating with insufficient information, the Board is bound to remand this matter in order to evaluate the Veteran for TDIU in light of his initial disability rating for his newly service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Assign a disability evaluation for the Veteran's service-connected PTSD in the first instance. 

2. Following assignment of a disability rating for the Veteran's now service-connected PTSD, readjudicate the issue of entitlement to service-connection for a TDIU. If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


